On December 8,1999, the defendant was sentenced to the following: Count I: ten (10) years in the Montana State Prison, with five (5) years suspended; Count II: ten (10) years in the Montana State Prison, all suspended; Count III: ten (10) years in the Montana State Prison, all suspended; and Count IV: ten (10) years in the Montana State Prison, all suspended. The sentences in Counts II, III, and IV shall run concurrently with each other, but consecutively to the sentence imposed in Count I.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Bruce Gobeo. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the modification to the judgment that the eighteen (18) month restriction prior to.becoming eligible for placement in the Treasure State Correctional Training Program or any other community program be lifted, and effectively render that option available to the defendant.
The reason for the modification is that the current restriction effectively renders the Defendant ineligible for the program which the sentencing court felt would be beneficial to the Defendant’s rehabilitation.
*52DATED this 11th day of September, 2000.
Chairman, Hon. Jeffrey H. Langton, Membér, Hon. Marge Johnson, Member, Hon. David Cybulski.